362 F.2d 472
Mary Kate UTSEY, as Executrix of the Estate of C. H. Utsey, and C. D. Utsey, Appellants,v.SOUTHERN RAILROAD COMPANY, Appellee.
No. 10378.
United States Court of Appeals Fourth Circuit.
Argued May 31, 1966.
Decided June 6, 1966.

Arthur G. Howe, Charleston, S. C. (G. M. Howe, Jr., Charleston, S. C., on brief), for appellants.
D. W. Robinson, Columbia, S. C., (Ben Scott Whaley, Charleston, S. C., and J. D. Parler, St. George, S. C., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and BOREMAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
In this action for damages allegedly sustained by a lower riparian owner as a result of the defendant's operation of its ponds and its ditching of its forest lands, a jury found a verdict for the defendant. Our consideration of the record in the light of the briefs and oral argument convinces us that there was no fundamental unfairness in the submission of the factual issues, and that the jury's verdict effectively determined them.


2
Affirmed.